 

 

 

§§ § is §§ l
UNITED STATES DISTRICT COURT `
SOUTHERN DISTRICT OF CALIFORNIA UCT 2 L 2013

 

 

 

CLERK. L, 5 EJRSTR»CT \.OU;§T
SOUTHEEN DiS'-:‘I|CT CF C.l. FC¢P\N'!»`-\

UNITED sTATEs oF AMERICA, w ,,\ DE,~…

 

 

 

Case No. 18CR2920-AJB “

Plaintiff,

Vs.
JUDGl\/[ENT OF DISl\/HSSAL

ROBERTO RODRIGUEZ-CRUZ (01)

 

Defendant.

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

'Remand U.S. Court of Appeals, Previously lmposed Sentence is Hereby Set Aside and
Vacated, and

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, Without prejudice; or

the Court has dismissed the case for unnecessary delay; or
X the Court has granted the motion of the Government for dismissal, Without prejudice; or

the Court has granted the motion of the defendant for a judgment of acquittal; or
a jury has been Waived, and the Court has found the defendant not guilty; or

the jury has returned its Verdict, finding the defendant not guilty;
X of the offense(s) as charged in the Indictment:

8:1326(al(b) - Attempted Reentry of Removed Alien

 

IT IS TI-IEREFORE ADJUDGED that the defendant is hereby discharged

Dated: 10/22/2018 WZ)

H<Fi. Anthony J. Battag|ia(/
United States District Judge

 

